UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4092



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE MAURICE GREEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:03-cr-01011-CMC)


Submitted: June 21, 2007                      Decided:   June 27, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Anne Hunter Young, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwayne   M.   Green    appeals      the   district     court’s   order

affirming a magistrate judge’s revocation of Green’s supervised

release   and   imposition   of    a    ten-month    term    of   imprisonment.

Counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting there are no non-frivolous grounds for

appeal, but questioning whether the magistrate judge abused its

discretion in revoking Green’s supervised release and whether the

sentence imposed is plainly unreasonable.              Finding no reversible

error, we affirm.

           We   have   reviewed    the    record     and   conclude   that    the

magistrate judge did not abuse his discretion in revoking Green’s

supervised release.      We further find the sentence imposed by the

magistrate judge, and affirmed by the district court, was not

plainly unreasonable because it is below the statutory maximum

sentence of one year and within the advisory guideline range of

seven to thirteen months.         See United States v. Crudup, 461 F.3d

433, 437 (4th Cir. 2006), cert. denied 127 S.Ct. 1813 (2007); 18

U.S.C. § 3583(e)(3) (2000); U.S. Sentencing Guidelines Manual §

7B1.4(a) (2005).

           In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                  Therefore, we

affirm the judgment of the district court.                 This court requires

that counsel inform his client, in writing, of his right to


                                       - 2 -
petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                              - 3 -